IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

CHRISTIAN W. C. RYSER,
                                                  DIVISION ONE
                      Appellant,
                                                  No. 72532-7-I
                 v.



JOHN E. ERNEST and MARGARET F.                    UNPUBLISHED OPINION
ERNEST, husband and wife and their
marital community, and THOMAS
ERNEST,

                      Respondents,

JOHN E. ERNEST and MARGARET F.
ERNEST REVOCABLE LIVING TRUST                                                     «X)


dated May 11, 1991; DOUGLAS
ERNEST; KEVIN T. BERGIN and JANE
DOE BERGIN, husband and wife and                                                   CO
their marital community, and doing
business as KEVIN BERGIN
CONSTRUCTION; AMERICAN
CONTRACTORS INDEMNITY
COMPANY BOND NO. 100095964;
LARRY B. DRAVIS and VICKY D.
DRAVIS, husband and wife and their
marital community; INDIAN POINT
PROPERTIES, LLC, a Washington
limited liability company; JOHN or
JANE DOE I through V; and ABC
ENTITIES I through V,

                      Defendants.                 FILED: October 19, 2015



       Dwyer, J. — It is the responsibility of a court, when reviewing a jury's

verdict, to give effect to the verdict if the intent ofthe jury can be ascertained and
No. 72532-7-1/2



such intent is consistent with legal principles. In this way, the court honors the

jury's constitutionally prescribed function in resolving legal disputes. In this case,

Christian Ryser claims that the jury's verdict is internally inconsistent and that he

is, therefore, entitled to relief from that verdict. To the contrary, a fair reading of

the verdict indicates that Ryser is mistaken, that the jury properly performed its

function, and that he is not entitled to relief. Accordingly, we affirm.

                                                  I


       Ryser, John E. Ernest, and Margaret F. Ernest (the Ernests) are former

neighbors. Thomas Ernest and Douglas Ernest are John and Margaret's sons.

Ryser and the Ernests owned adjacent parcels of property on Vashon Island.
This case arises out of a longstanding dispute between the parties involving the

use of a driveway that separated their properties.

       The driveway at issue was longer than most and included three

"switchbacks." The driveway began upland on the Ernests' property (Parcel A)
and traveled down a slope toward the water, ending at a beachfront level parking

area on Parcel B (also owned by the Ernests).1
           In 2003, Ryser purchased property that abutted Parcel B.2 In order to
access his property, Ryser traversed the switchbacks on the driveway.
           In navigating the switchbacks on the driveway, a user crossed various
properties owned by different people including Ryser, the Ernests, and neighbors
Larry and Vicky Dravis. Although prior owners of the Ernests' property had

           1John and Margaret Ernest testified that Parcel Bhad been surveyed twice: in 1979 and
in 2000.
           2Ryser testified that he never had his property surveyed.
No. 72532-7-1/3



granted Ryser's predecessors in interest a prescriptive easement over a portion

of the Ernests' property in order to access the Ryser property, John Ernest

maintained that Ryser had "no legal right" to cross either Parcel Aor B.3
        Ryser bought his property with the intention of spending two years

remodeling the house thereon. Thereafter, he intended to "weigh [the] options"

of either living in the house or selling the property.

        Ryser testified that one of his plans, "made . . . very early on in [his]
ownership," was to sell the property to a friend, Brian Nelson, for $750,000.4
Ryser and Nelson entered into a "gentleman's agreement," signified by a
handshake.5 Even though Ryser had entered into this "tentative" agreement with
Nelson, he believed that his property was worth more than $750,000. When
Ryser expressed this view to Nelson "he said if you can get[more than
$750,000], then that's probably a good idea. You should explore that."6

        3The jury heard testimony from John Ernest about a prior lawsuit that the Ernests filed
against Ryser arising out of the use of the driveway for access to the Ryser property. The
Ernests dismissed the suit in November 2006.
        4In a pretrial deposition, Ryser testified that he entered into the agreement with Nelson in
2007.
       5Although this agreement was never reduced to writing, Ryser testified that he believed it
was an agreement that both parties would honor. In fact, Nelson never did purchase the property
from Ryser.
        6 As to his conversation with Nelson, Ryser testified that:

        I decided that the numbers that had been told - I had been told were in the
        millions. And so when Granum came back with 845,1 talked with Brian, and we
        agreed that that was more than he wanted to pay at the time. Which he only
        wanted to pay 750,000. And so we both agreed that Ishould test the waters that
        way and see ifthat was possible.
        Later, during re-cross examination of Ryser, the following exchange took place:
        Q. And you talked with Brian Nelson in September of2009?
        A. We spoke often.
No. 72532-7-1/4



        In 2008, Ryser listed his property for sale for $845,0007 Although the real

estate market fluctuated while Ryser's property was listed for sale, real estate

agent Ken Zaglin testified to his belief that the $845,000 list price was "above
market value."8 Further, Zaglin thought that John Ernest's assertions regarding

the prescriptive easement adversely affected Ryser's ability to market and sell
his property. Thus, Zaglin notified the listing agent, Crist Granum, to make sure
that prospective buyers were "informed that [the easement] is being contested."
        In December 2009, not having sold the property, Ryser filed for Chapter

13 bankruptcy.9 In April 2010, Ryser converted to Chapter 7 bankruptcy. Ed




         Q. Okay. Well, when was the conversation where he tells you that he is no
         longer interested in the property?

         A. I believe that was fall, October.

         Q. October 2009. And so you declared bankruptcy two months after Mr. Nelson
         told you that he was no longer interested in your property?
         A. Approximately.

         Q. Okay. And again, you didn't - he didn't have a purchase and sale agreement
         that he was retracting, he justtold you that there was no more gentleman's
         agreement?

         A. Well, the gentleman's agreement had changed at that time the deal fell
         through, because of the most recent threats about blocking my access now.
         7In a pretrial deposition, Ryser testified that he "listed the house for the first time - I
 believe itwas 2008. Itwas in the summer, probably June, June or July."
         8In a pretrial deposition, Ryser testified that the price of his property "changed a number
 of times" while itwas listed. In response to a question concerning whetherthere were any
 periods of time when the property was not on the market, Ryser testified that "[i]t was - if I
 remember correctly, it was listed through its entirety. There may have been a very short break in
 there in the - while I changed to a different realtor."
         9Ryser stopped making mortgage payments in February 2009.
No. 72532-7-1/5



Wood, the bankruptcy trustee, attempted to sell the property in order to pay some

of Ryser's debts. Wood was unsuccessful.10
       Throughout Ryser's ownership of the property, tension remained high

between Ryser and the Ernests regarding use of the driveway. In fact, Ryser
twice sought anti-harassment orders against the Ernests.11 Ryser stopped using




        10 Wood testified that:

        We listed it and my brokers tried and after a while they gave up and said there is
        just no point in this     Soonce that that became clear that wasn't going to work,
        then Ifiled what's called a No Asset Report. The clerkthen closes the case and
        any - any assets that - that the debtor had disclosed on the schedules go back
        to him.

        The following exchange later took place between Ryser's attorney and Wood:
                  MR. MOBERG:

                  QUESTION: And what -- what impact did Mr. Ernest's position about
                  access have on your decision to abandon this property?

                  ED WOOD:

                  ANSWER: Well, it caused it basically.

                  MR. MOBERG:

                  QUESTION: What do you mean by "it caused it basically?"

                  ED WOOD:

                  ANSWER: Well, it- because he was taking this position and was going
                  to threaten people. Realtors wouldn't show - wouldn't bring clients by to
                  look at the house. You can't - nobody is going to buy a house without
                  looking at it. And nobody is going to want to buy it if all they can have is
                  water access. And so it's pretty tough to market.

         11 Ryser testified that, in February 2005, his attorney sent a letter to John Ernest. Afew
 days after sending this letter, John Ernest "came down to the house and started banging on the
 door in the morning." After this encounter with John, Ryser testified that he "went into Seattle to
 file for a temporary restraining order," which the court granted. The record does not indicate the
 exact date on which the restraining order was granted orwhat transpired later in that case.
          In November 2010, the superior court granted Ryser's request for anti-harassment orders
 of protection against John, Margaret, and Thomas Ernest.
No. 72532-7-1/6



the property as his primary residence in November 2010, after the second

requested anti-harassment order was granted.

        In August 2011, John Ernest hired an excavator, Kevin Bergin, to remove

landslide debris from one of the driveway switchbacks that crossed over Ryser's

property.12 John needed for the debris to be removed so that he could relocate a

"dilapidated" truck that had been parked on the driveway, below the landslide, by

his son Thomas.13 At John's direction, Bergin moved the debris to another part

of the driveway. A short time later, neighbor Larry Dravis complained that the

debris was on his property. At John's direction, Bergin then returned the debris

to its approximate original location on Ryser's property.14 John also had Bergin
place boulders on the Ernests' property that blocked Ryser's access to his
property over Parcel A.15
        Ryser's friend, Phil Balcom, checked on Ryser's property several times
throughout the summer of 2011. One day, Balcom noticed that excavation work
was being performed on the driveway. Balcom was able to walk up part of the
driveway before reaching boulders thatwere "[scanning the width ofthe

        12 The parties are not consistent regarding the month in which Bergin performed the work
for John Ernest. Bergin testified that the work was performed in "June, July, something like that."
John Ernest testified that the work was performed in August. The month in which Bergin
performed the work is not material.
         13 Thomas testified that he parked his truck entirely to one side ofthe driveway, on Parcel
B, which is owned by John and Margaret. Ryser testified that the presence ofThomas's truck on
the driveway "didn't allow me to get in orout of my property." Further, Ryser testified that
Thomas twice parked the truck on the driveway, blocking access to his property: once in "2000,
well, shoot, it's either four or five [and]   [a]gain, in 2010."
         14 Bergin testified that the amount of time between removing of the debris and returning it
to its approximate original location on Ryser's property was a "couple hours." John Ernest's
testimony was that the debris was removed from Ryser's property for only a short time, in his
estimation "[ajbout four hours."
         15 Ryser testified that his property was twice blocked by boulders placed on the Ernests
property: once in 2005 and again in 2011.
No. 72532-7-1/7



driveway." When Balcom returned "about a week later," part of the driveway was

covered in landslide debris that "was just cleaned up and made like a walking

path . .. [that was] clearly inaccessible for cars."

       On August 2, 2011, King County Deputy Sheriff Jeff Hancock responded

to a complaint from Ryser alleging that the Ernests' actions in blocking his

driveway violated the existing anti-harassment order. When Hancock arrived, the
driveway that he "would normally drive down to contact somebody .. . was just

blocked," in that "one of the switchbacks was completely covered with dirt."

Hancock observed that there was a blockage at both the top and the middle of

the driveway.16 He opined that "[i]t was just- it was very obvious to me that it
had to have been like a mechanical -- something had to have done that."

       That same year, Ryser requested to relist his property for sale with Zaglin
but Zaglin refused. According to Zaglin, because of the significant opposition by
the Ernests, it became "untenable to sell [the property]."17 In fact, Ryser never

did sell his property on the open real estate market.18
       In July 2012, Ryser filed a lawsuit against the Ernests, their sons, and
several other parties alleging, among other claims, trespass, easement
interference, and interference with a business expectancy. On October 31, 2013,
John and Margaret filed a motion for summary judgment. On December 4, 2013,


        16 The blockage at the top ofthe driveway was due tothe boulders that Bergin had
placed there. The blockage in the middle of the driveway was due to the landslide debris.
        17 Bergin testified about a letter he wrote to Ryser, dated September 7, 2011, explaining
his reasoning for declining to relist the property and extending his apologies.
         18 In November 2013, Ryser's property was sold at a foreclosure salefor $126,000, with
access to the driveway blocked.

                                               -7-
No. 72532-7-1/8



the trial court granted partial summary judgment, dismissing several of Ryser's

claims. On February 4, 2014, Ryser filed an amended complaint against John,

Margaret, Thomas, and Douglas Ernest.19 In the amended complaint, Ryser

alleged 14 causes of action.20
        In March 2014, the case was tried to a jury over seven days. At the

conclusion of the plaintiff's case, the Ernests' moved to dismiss the trespass

claim against them, contending that Ryser had failed to introduce evidence of
either proximate cause ofdamage or the amount of damages sustained. In
response, Ryser's counsel argued:

        You don't have the right to go on to someone's property and alter it.
        And [the Ernests] can certainly argue to the jury that there was no
        damage done when—when [the Ernests] put it back on the slide.
        [The Ernests] put it back the same way. And [Ryser] can argue to
        the jury, you heard Mr. Balcom saythat it wasn't there, that it wasn't
        [sic] cleared. He could go all the way up the driveway. You heard
        that when he went back he couldn't go through that area, that more
        debris had been covered up in that spot. You heard from Deputy
        Hancock that it looked like someone had mechanically piled up
        debris on that switchback. And let thejurydecide. And Mr. Ryser
         has testified as to the change in the value of his property as a result
         of those actions.1211

(Emphasis added.)

         19 The claims against defendants Larry Dravis, Vicky Dravis, Indian Point Properties,
LLC, and Kevin Bergin were dismissed by stipulation prior to Ryser filing the amended complaint.
After the filing of the amended complaint, the trial court granted an order substituting Thomas
Ernest as the personal representative of Douglas Ernest's estate as a party defendant. On March
27, 2014, the trial court dismissed the claims against the estate ofDouglas Ernest.
        20 The causes ofaction that Ryser alleged were: intentional trespass, nuisance, assault,
invasion of privacy, defamation, slander of title, interference with a business expectancy,
 malicious harassment, unlawful harassment/negligence, cyberstalking/negligence,
outrage/infliction of emotional distress, timber trespass, civil conspiracy, and easement
 interference.
         21 Ryser testified that his property was valued at$375,000 prior to the alleged trespass
 and at "zero" after the driveway was blocked by the boulders that the Ernests had Bergin place on
 their property. The placement of the boulders was material evidence on the easement
 interference claim but was not material to the trespass claims.

                                                -8-
No. 72532-7-1/9




       The trial judge denied the motion to dismiss, honoring Ryser's request to

"let the jury decide." Ultimately, the claims submitted to the jury were for

easement interference, trespass, nuisance, interference with a business

expectancy, and intentional infliction of emotional distress.

       The trial court instructed the jury that, as the "sole judges of the credibility

of the witnesses]. . . [and] the value orweight to be given to the testimony of
each witness," each juror was charged with the "duty to decide the facts in this
case," after considering all of the evidence presented at trial. Jury Instruction 1.
        In Jury Instruction 5, relating to Ryser's trespass claims,22 the jurors were
instructed:

                                       TRESPASS

        In order to prove his trespass claim, Christian Ryser must prove the
        following elements took place after July 31, 2009:
                (1) The defendant entered onto Christian Ryser's lands;
                [and]

                (2) The defendant wrongfully caused waste or injury to the
                land or improvements on the land; and

                (3) The defendant knew or reasonably should have known
                that he lacked authorization to so act, and

                (4) The amount of the damages caused by the wrongful
                actions of defendant.

        For purposes of the second element of Trespass, a person acts
        "wrongfully" if the person intentionally and unreasonably commits
        the act or acts while knowing, or having reason to know, that he or
        she lacks authorization to so act.

        22 One cause of action for trespass was asserted against John and Margaret. Asecond
 cause of action for trespass was asserted against Thomas.

                                             -9-
No. 72532-7-1/10




      Damages recoverable under this section include, but are not limited
      to, damages for the market value of the property removed or
      injured, and for injury to the land, including the costs of restoration.

      If you find from your consideration of all the evidence that each of
      these propositions has been proved, your verdict should be for the
      plaintiff. On the other hand, if any of these propositions has not
      been proved, your verdict should be for the defendant.

      In Jury Instruction 9, relating to Ryser's interference with a business

expectancy claim, the jurors were instructed:

              INTERFERENCE WITH BUSINESS EXPECTANCY

       In order to prove his Claim of Interference with Business
       Expectancy Christian Ryser must prove the following elements;
             (1) existence ofa valid business expectancy; and;
             (2) the defendant's knowledge of the facts and
             circumstances giving rise to the existence of an expectancy;
             and

              (3) intentional conduct by the defendant; and
              (4) that caused the expectancy to terminate sometime
              between July 31, 2009 and March 29, 2010 or November 19,
              2010 and December 8, 2011; and

              (5) defendant's interference was for an improper purpose or
              by an improper means; and
              (6) defendant's conduct was a proximate cause of damage
              to plaintiff.

       For claims of interference with an opportunity to buy or sell land, all
       that is needed is a relationship between parties contemplating a
       contract, with at least a reasonable expectation offruition. The
       defendant does not have to actually know of the particular
       expectancy relationship as long as the defendant knows or
       reasonably] should know that an expectancy may exist from the
       facts and circumstances known to defendant.


                                        -10
No. 72532-7-1/11



        Ifyou find from your consideration of all the evidence that each of
        these propositions has been proved, your verdict should be for the
        plaintiff on this claim. On the other hand, if any of these
        propositions has not been proved, your verdict should be for the
        defendant on this claim.[23]



        23 In addition to trespass and interference with a business expectancy, the jury also was
instructed on the following claims:

                                          EASEMENT INTERFERENCE

        In order to prove his easement interference claim, Christian Ryser must prove
        the following elements took place after July 31, 2009:

                  (1) The defendant unreasonably interfered with plaintiff's right to use the
                  easement driveway; and

                  (2) The defendant's interference proximately caused plaintiff damages
        If you find from your consideration ofall the evidence that each ofthese
        propositions has been proved, your verdict should be for the plaintiff on this
        claim. On the other hand, if any of these propositions has not been proved, your
        verdict should be for the defendant on this claim.

Jury Instruction 4.

                                       NUISANCE IN GENERAL- DEFINITION

        Nuisance is unlawfully doing an act or failing to perform a duty, which act or
    failure to act:

                  (1) Annoys, injures, orendangers the comfort, repose, health orsafety of
                  others;
        0
                  (2) Offends decency; or

                  (3) In any way renders other persons insecure in life, or in the use of
                  property.

Jury Instruction 6.

                         INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

         On Plaintiff's outrage claim, the Plaintiff has the burden of proving each of the
    following propositions took place after July 31, 2009:
                  (1) That the Defendant engaged in extreme and outrageous conduct;
                      (2) That the Defendant's conduct caused severe emotional distress to
                      the Plaintiff;



                                                     11
No. 72532-7-1/12



        On March 30, 2014, the jurors entered a verdict on Verdict Form A, as

follows:




                   (3) That the Defendant intentionally or recklessly caused the emotional
                  distress; And

                   (4) That the Plaintiff was a direct recipient ofthe extreme and outrageous
                   conduct.

           Conduct may be considered extreme and outrageous only when the conduct is
           so extreme in degree and outrageous in character as to go beyond all possible
           bounds ofdecency and to be regarded as atrocious and utterly intolerable in a
           civilized community.

           Severe emotional distress is emotional distress so extreme that no reasonable
           person could be expected to endure it. It must be reasonable and justified under
           the circumstances, not exaggerated and unreasonable, unless it results from a
           peculiar susceptibility of the plaintiff of which the defendant had knowledge. Mere
           annoyance, inconvenience, or the embarrassment that normally occurs in a
           confrontation between parties is not enough. A showing of bodily harm or
           objective symptoms is not necessary to prove severe emotional distress,
           although bodily harm or objective symptoms may be considered as evidence of
           severe emotional distress.

           If you find from your consideration of all the evidence that each of these
           propositions has been proved, your verdict should be for the Plaintiff on the
           outrage claim. On the other hand, if you find that any of these propositions has
           not been proved, your verdict should be for the Defendants on this claim.
 Jury Instruction 11.



                                                   12
No. 72532-7-1/13




                       IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                                            FOR KING COUNTY


        CHRISTIAN W.C. RYSER,                              No. 12-2-25731-1 SEA

                                                           VERDICT FORM A
                       Plaintiffs,


                                                                                  KJNG COUNTY. WASHII
        JOHN E. ERNEST and MARGARET F.
        ERNEST, husband and wife and their marital                                    HAR 28Z014
        community, el al                                                           SUPERIOR COURT CLERK
                                                                                  BY Marcella Guzman
                       Defendants.                                                                  DEPUTY



            1. We, the jury,find that thePlaintiff proved hisclaim oftrespass against John and
               Margaret Ernest:
               Yes:       .v/                       No:

            2. We, the jury, find that the Plaintiff proved hisclaim oftrespass against Thomas Ernest:
               Yes:       \/                           No:                   .

            3. We, the jury, find that the Plaintiff proved any ofhis remaining claim(s) against Thomas
                Ernest, and/or John and Margaret Emesf.
                Yes:       \/                        No:         ;

            Instruction: Ifyou have answered "No "to questions I, 2, and 3, skip the next questions and
         have the presidingjuror sign and date the verdictform, ffyou have answered "Yes "toany of
         these questions, answer theremaining questions.


            4. We, the jury, find that the Plaintiff was damaged by theclaims proved against the
                Defendants:

                Yes:          s/                     No:



             5. We, thejury, findfor die Plaintiffin the following sums:

                Trespass.-^        i-t-rp



                                                    Page 77




                                                           13
No. 72532-7-1/14




           Economic Damages: * 2-Q1/ S?I
           Non-Economic Damages:   9-.*.yo




       BATE: %h&j H
                                       Presiding Juror




                                             Page 78




       On April 24, 2014, Ryser filed two motions. One motion was for additur or,
 in the alternative, a new trial. Ryser limited this motion to the issue of damages
 on his trespass claims, alleging that the jury's award of "zero" damages was
 erroneous. The second motion was for judgment notwithstanding the verdict and


                                                         14
No. 72532-7-1/15



an award of reasonable costs associated with his trespass claims, including an

award of attorney fees. The trial court denied both motions.

       Ryser appeals.

                                               II


       Despite arguing to the trial court that the questions of proximate cause

and proof of damages on his trespass claims were for "the jury [to] decide,"

Ryser now assigns error to the trial court's denial of his posttrial motions, alleging

that the jury's verdict of "zero" damages is inconsistent with its answers to

questions one and two on Verdict Form A, which indicated that he proved his
trespass claims against John and Margaret, and Thomas Ernest, respectively.
       Ryser contends that the jury's answer to question one on Verdict Form A,
finding that he "proved his claim of trespass against John and Margaret Ernest,"
is inconsistent with the jury's answer to question five, in which it found that he
had proved an entitlement to a sum of "zero" on the trespass claim.24 After
reviewing the entirety of Verdict Form A, together with the instructions that the
jury was provided, and in light of the evidence at trial, we disagree. Fairly read,
the jury's answers are consistent and indicate that Ryser did not prevail on either
of his trespass claims.

        It is a rule of long standing that:

                In ascertaining the meaning of a verdict or special findings of
       a jury, the language used is to be liberally construed. In the text of
       22 Ency. Plead. &Prac, 955, which seems to be well supported by
       the decisions, it is said:

       24 Although Ryser asserts identical claims of error with regard to the two trespass claims,
he does not argue the trespass claim against Thomas in his appellate briefing.

                                              -15-
No. 72532-7-1/16




              "In the construction of a verdict, the first object is to learn the
      intent of the jury, and when this can be ascertained such effect
      should be allowed to the findings, if consistent with legal principles,
      as will most nearly conform to the intent. The jury's intent is to be
      arrived at by regarding the verdict liberally, with the sole view of
      ascertaining the meaning of the jury, and not under the technical
       rules of construction which are applicable to pleadings."

Cameron v. Stack-Gibbs Lumber Co., 68 Wash. 539, 544, 123 P. 1001 (1912);

accord Bickelhauot v. Inland Motor Freight, 191 Wash. 467, 469, 71 P.2d 403

(1937) ("Verdicts are to be construed liberally, and, if the intention of the jury can
be reasonably ascertained therefrom, effect should be given to that intention.").
       Time has not diminished the force of those observations. Courts continue

to be of the view that, rather than rely on technical rules of construction that are

applicable to pleadings, "the best rule is to view the verdict in light of the
instructions and the record to see if the clear intent of the jury can be

established." Meenach v. Thole "E" Meats, Inc., 39 Wn. App. 635, 639, 694 P.2d

1125 (1985). In engaging in this review, the court's objective is to "learn the
intent of the jury, and when this can be ascertained, such effect should be given
to the verdict, if consistent with legal principles, as will most nearly conform to the
intent. The jury's intent is to be arrived at by regarding the verdict liberally, with
the sole view of ascertaining the meaning ofthe jury." Wright v. Safeway Stores,
7 Wn.2d 341, 344, 109 P.2d 542 (1941) (citing Cameron, 68 Wash, at 544). A
verdict will not be overturned where it is "neither impossible nor difficult to

determine [the jurors'] intent from the record." Meenach, 39 Wn. App. at 639. In
particular, "an appellate court must try to reconcile the answers to special

                                          -16-
No. 72532-7-1/17



interrogatories." Alvarez v. Keves, 76 Wn. App. 741, 743, 887 P.2d 496 (1995);

Van Cleve v. Betts. 16 Wn. App. 748, 757, 559 P.2d 1006 (1977).

       In challenging the jury's verdict, Ryser bears the burden of demonstrating

that the verdict is erroneous in the manner in which he contends. Knatvold v.

Rvdman, 28 Wn.2d 178, 183, 182 P.2d 9 (1947) ("It is not our function or duty to

search the record for errors, but only to rule as to errors specifically claimed.");

Mattice v. Dunden, 193 Wash. 447, 450, 75 P.2d 1014 (1938) ("There is a

presumption in favor ofthe correctness ofthe judgment entered and, in the
absence of an affirmative showing of error, itwill be sustained.'" (quoting Greene

v. Nat'l Sur. Co., 140 Wash. 230, 231, 248 P. 803 (1926))); Johansen v. Mulligan,

45 Wash. 529, 531, 88 P. 1107 (1907) (burden is on party alleging errorto show
it affirmatively on the record); Sellers v. Pac. Wrecking &Salvage Co., 34 Wash.
111, 112, 74 P. 1056 (1904) ("[E]rror is never presumed; it must be shown
affirmatively by the record.").

       Herein, it is useful to explain how the jury instructions relate to Verdict
Form A prior to discussing the verdict. In Jury Instruction 5, the jury was
instructed as to the following elements of proof for the claims of trespass:

       (1) The defendant entered onto Christian Ryser's lands; [and]
        (2) The defendant wrongfully caused waste or injury to the land or
        improvements on the land; and

        (3) The defendant knew or reasonably should have known that he
        lacked authorization to so act, and

        (4) The amount of the damages caused by the wrongful actions of
        defendant.



                                         -17
No. 72532-7-1/18



      In Jury Instruction 9, the jury was instructed as to the following

elements of proof for the claim of interference with a business expectancy:

      (1) existence of a valid business expectancy; and;

      (2) the defendant's knowledge of the facts and circumstances
      giving rise to the existence of an expectancy; and

       (3) intentional conduct by the defendant; and

       (4) that caused the expectancy to terminate sometime between July
       31, 2009 and March 29, 2010 or November 19, 2010 and
       December 8, 2011; and

       (5) defendant's interference was for an improper purpose or by an
       improper means; and

       (6) defendant's conduct was a proximate cause of damage to
       plaintiff.

       The jurors gave effect to Jury Instructions 5 and 9 by answering special
interrogatories on Verdict Form A. Question one asked the jurors whether Ryser
had "proved his claim of trespass" against John and Margaret Ernest. Question
two asked whether Ryser had "proved his claim of trespass" against their son

Thomas.25 Question three asked whether Ryser had "proved any of his

remaining claim(s) against Thomas Ernest, and/or John and Margaret Ernest."26

       25 Questions one and two stated:

       1. We, the jury, find that the Plaintiff proved his claim oftrespass against John and
       Margaret Ernest:

                Yes:                 No:

       2. We, the jury, find that the Plaintiff proved his claim oftrespass against Thomas Ernest:
                Yes:                 No:

       26 Question three stated:



                                               18-
No. 72532-7-1/19



If the jurors answered "Yes" to either question one, two, or three, they were

further instructed, in a separate statement on the verdict form, to then proceed to

questions four and five.27 Question four asked whether Ryser "was damaged by

the claims proved against the Defendants." Question five asked for the jury to

indicate the "sums," if any, to be awarded to Ryser.28

       The best way to understand the jury's verdict in light of the court's

instructions and the specific interrogatories set forth on the verdict form is that

the elements of proximate causation and quantification of damages, in both the

trespass and the interference with a business expectancy claims, were removed

from the elements of proof in questions one, two, and three. Indeed, there would

be no purpose to question four, asking the jurors whether Ryser was "damaged


       3. We, the jury, find that the Plaintiff proved any of his remaining claim(s) against
       Thomas Ernest, and/or John and Margaret Ernest:

               Yes:                    No:

       27 The separate instruction stated:

               Instruction: Ifyou have answered "No" to questions 1, 2, and 3, skip the
       next questions and have the presiding juror sign and date the verdict form. Ifyou
       have answered "Yes" to any of these questions, answer the remaining questions.

       28 Questions four and five stated:

       4. We, the jury, find that the Plaintiff was damaged by the claims proved against the
       Defendants:

               Yes:                    No:

       5. We, the jury, find for the Plaintiff in the following sums:

               Trespass:

               Economic Damages:

                Non-Economic Damages:



                                               -19
No. 72532-7-1/20



by the claims proved," if the elements of proximate cause and quantification of

damages were already part and parcel of the previous questions. Moreover,

there would be no reason for the jury to assume that the court had (by posing

question four) asked it a meaningless question.29 Finally, question four is an

imperfect question. It does not allow for separate responses as to the three

groups of claims set forth in questions one, two, and three, respectively. Thus, if

any damages were shown to have been proximately caused, the answer of "Yes"

was required, no matter the particular cause of action to which the damages

evidence pertained.

       This construction of Verdict Form A is consistent with the jury's "zero"

verdict on Ryser's trespass claim against John and Margaret Ernest. The jury

answered "Yes" to question one, finding that Ryser "proved his claim of trespass"

against John and Margaret. After answering questions two and three, the jury

then proceeded, as instructed, to questions four and five relating to damages. In

answer to question four, the juryfound that Ryser was "damaged by the claims

proved against the Defendants."30 In answer to question five, on the line next to

the word "Trespass," the jury wrote "zero."

        When the jury's "zero" verdict on trespass is read in light of this

construction, together with Jury Instruction 5, it can be ascertained that the jury

        29 Our construction views question four as inquiring into whether proximate cause of
damage was proved and question five as inquiring whether the amount ofdamageswas proved
by competent evidence. These two issues were merged in Jury Instruction 5 element(4).
       At oral argument, Ryser's counsel admitted that, pursuant to Ryser's reading ofVerdict
Form A, if eitherquestion 1 or 2 or 3 were answered "yes," then question 4 could never be
answered "no." This reading of the verdict form renders question 4 a meaningless question.
       30 In context, itwas reasonable for the jury to read that question as asking whether it
found that Ryser was "damaged by [any of] the claims proved against the Defendants."

                                              -20-
No. 72532-7-1/21



found that John and Margaret Ernest committed an act or acts constituting

trespass, but that Ryser suffered "zero" damages as a result, because he either

failed to prove proximate cause or failed to establish the amount of his damages

(or both). Moreover, the jury's written answer of "zero," in response to an

interrogatory that asked for a "sum," indicates that the jurors exercised their

duties carefully and as instructed.31 Ryser's assertion that an award of "zero"

damages on the trespass claims indicates that the jury failed to consider all of the

evidence or follow its instructions fails to account for the fact that the jurors were

instructed—as the ultimate fact finders, assessors of credibility, and evaluators of

the weight that should be given to the evidence—that they were free to credit or

discredit any testimony.

       A review of the testimony admitted at trial confirms our determination that

the jury's "zero" verdict on Ryser's trespass claim is consistent with its answer to

question one. Ryser's own testimony put forward facts that militated against a

finding that he was actually damaged by the various movements of the landslide
debris. Ryser testified that at the time of the alleged trespass by John and
Margaret, his property was already blocked by the landslide,32 that he was not
living on the property at that time, that he had not attempted to clear the
landslide, and that he did not plan to clear it for several months.33 Bergin's


       31 Indeed, had the jury answered "not proved," ratherthan "zero," itwould not have
answered with a "sum" as directed by the court.
        32 Ryser testified that the landslide occurred in December 2010.
        33 Rsyer testified about his intentions to move the landslide debris, stating that:
        You know, if I was given the chance I still had the intention of doing something
        about it. But you can't - this is [a] bunch of gooey mud and this is in December.

                                               -21 -
No. 72532-7-1/22



testimony further militated against a finding of actual damage to Ryser: he stated

that he "put [the] slide back right where it was." Moreover, Bergin opined that the

road appeared "abandoned"34 and that the amount of time between removing the

debris and returning it to its approximate original location on Ryser's property

was a "couple hours." Finally, John Ernest testified that Bergin returned the

debris to its approximate original location on Ryser's property after a short time,

in his estimation, "[a]bout four hours."35 Finally, it was only after neighbor Larry

Dravis objected to the landslide debris being moved onto his property that the

decision was made to return the debris to its approximate original location on

Ryser's property.

        Based on the evidence presented at trial, a "zero" verdict on the trespass

claim indicates either that the jury did not credit Ryser's testimony and evidence

that he suffered measurable damage or that the jury believed that he failed to

prove proximate cause of damage at all (or both). Because the jury's intent can

        My thought when I saw this was holy Christ. Now I - not only do I get this truck
        blocking down there, now there is a big pile of mud here. IfI am going to move
        this, I have got to wait until springtime, maybe summer. Late summer would be a
        good idea [to] let itdry out. Then you can get a truck to take itout. So the best
        thing to do is just let the sucker dry out. And so that's what I did.

        34 Bergin testified that the road "had grass growing up on itforwho knows how long.
Nobody has been driving on that thing."
      35 While it is so that Ryser testified that his property was worth $375,000 priorto the
alleged trespass and "zero" after Bergin blocked the driveway with boulders, the jury was not
bound to credit this testimony. First, the testimony as to the placement of the boulders was
material to the easement interference claim, not to the trespass claim. But even if the jury
construed this testimony as pertaining to the value of the Ryser property after the landslide, the
jury was not bound to believe that the landslide had rendered the property valueless. Thus, it
was not bound to believe that Bergin's actions had that effect.
        Finally, the jury was not bound to accept Ryser's valuation of his property as being worth
$375,000 prior to the landslide. Indeed, he testified to various values of the property at various
times. And the jury heard clearly that one thing was true—no willing buyerever bought the
property from Ryser on the free market at a price that he believed the property to be worth. While
Ryser's testimony as to the value ofhis property was admissible, it was hardly binding on the jury.

                                               -22-
No. 72532-7-1/23



be ascertained based on the trial record and in light of the evidence and

instructions given, we must give effect to the jury's "zero" verdict on Ryser's

trespass claim against John and Margaret Ernest.

       Our construction of Verdict Form A is also consistent with the jury's award

of $201,581 in economic damages against John and Margaret Ernest for the

claim of interference with a business expectancy. The jury answered "Yes" to

question three, finding that Ryser "proved any of his remaining claim(s)" against

John, Margaret, or Thomas Ernest.36 The jury then proceeded, as instructed, to

questions four and five relating to damages. In answer to question four, the jury

found that Ryser was "damaged by the claims proved against the Defendants."37
In answer to question five, on the line next to the words "Economic Damages,"

the jury wrote "$201,581."

       When the jury's "$201,581" verdict on economic damages is read in light

of this construction, together with the court's instruction on interference with a

business expectancy (Jury Instruction 9), we can ascertain that the jury's answer

of "Yes" to question four, finding that Ryser was "was damaged by the claims

proved against the Defendants," is a product of the jury finding that Ryser proved
causation of damages on this claim—as opposed to the trespass claims. As
Ryser himself notes in his appellate brief, "[presumably the jury found [he] had
proven his claim of intentional interference with [a] business expectancy because



        36 One of Ryser's remaining claimswas interference with a business expectancy.
         37 Again, in context, it was reasonable for the jury to read that question as asking whether
it found that Ryser was "damaged by [any of] the claims proved against the Defendants."

                                               -23-
No. 72532-7-1/24



the amount of economic damages found was the difference between the failed

sale price and the debt owed."38

       Because we find that the jury's answer of "zero" as to question five is

consistent with its answers to questions one and four, we affirm the trial court's

denial of Ryser's motion for additur or, in the alternative, a new trial on the

trespass claim against John and Margaret Ernest.

       In so doing, we need not reach the question of whether, as Ryser asserts,

the jury's verdict was the result of passion or prejudice. We need not reach this

question because Ryser has not met his burden of demonstrating that the verdict

was erroneous at all, much less his burden to establish that the verdict was

erroneous as to the amount of damages proved on his trespass claim against

John and Margaret.

       Indeed, as the appellant, Ryser bears the burden of perfecting the record

on appeal. Rhinevault v. Rhinevault, 91 Wn. App. 688, 692, 959 P.2d 687 (1998)
(citing In re Marriage of Haugh, 58 Wn. App. 1, 6, 790 P.2d 1266 (1990)). "The
court may decline to reach the merits of an issue if this burden is not met."
Rhinevault, 91 Wn. App. at 692 (citing State v. Wheaton, 121 Wn.2d 347, 365,

850 P.2d 507 (1993)).

       Herein, Ryser has provided us with a verbatim transcript of his closing and
rebuttal arguments but did notprovide us with a verbatim transcript of the

Ernests' closing argument.39 Thus, we cannot review how the Ernests (the


       38 The "debt owed" was the mortgage debt.
       39 Nor did he provide us with a transcript of Thomas's counsel's closing argument.

                                            -24-
No. 72532-7-1/25



prevailing parties) argued the case to the jury. Such attempts by litigants to

"slant the playing field" in their favor are universally met with the disfavor of the

appellate court. Absent the actual record, we will assume that the defendants'

counsel argued the case to the jury precisely as we have analyzed it herein.40

Ryser's claim of error fails.

                                              Ill


       Next, Ryser contends that the jury's answer to question two on Verdict

Form A, finding that Ryser "proved his claim of trespass against Thomas Ernest,"

is inconsistent with the jury's answer to question five in which the jury found for

Ryser in the sum of "zero." A fair reading of Verdict Form A, together with the

instructions provided to the jury, and viewed in light of the evidence at trial,

establishes that Ryser is wrong, for many of the same reasons that we set forth

in the analysis of his trespass claim against John and Margaret.

       As previously discussed in evaluating the jury's "zero" verdict on Ryser's

trespass claim against John and Margaret, Verdict Form A effectively separated

the elements of proximate causation and quantification of damages from the

elements of proof necessary to answer questions one and two. This same

construction is consistent with the jury's "zero" answer to question five, when

coupled with its affirmative answer to question two. Our construction of the

relationship between questions one, four, and five is identical to our construction

of the relationship between questions two, four, and five.

       40 An appellate courtwill assume that matters omitted from the record on appeal were in
support ofthe judgment. See, e^, Gould &Co. v. Mt. Baker Savings &Loan Ass'n, 185 Wash.
253, 53 P.2d 841 (1936>: see also Whittaker v. Welter. 21 Wn.2d 716, 152 P.2d 957 (1944).

                                            -25-
No. 72532-7-1/26



       A review of the evidence offered to the jury regarding Thomas's alleged

trespass illustrates the weakness of the claim. The jury heard Thomas Ernest

testify that he parked a truck on Parcel B.41 Further, Thomas testified that, on

one occasion, he placed rocks and glass on Ryser's doorstep. On cross-

examination, the jury also heard Thomas testify that at the end of a "get-together"

in 2008 he left "fireworks on Parcel B, with the intention of coming back the next

day and removing them." It is not clear from the record which of these acts, if

any, formed the basis for Ryser's trespass claim against Thomas.42 In closing
argument, Ryser's counsel did not clear up the confusion.43 The only trespass
claim that Ryser's counsel argued to the jury was the incident in which John
Ernest hired Bergin to remove the landslide debris from the driveway. No

mention was made of the trespass claim alleged against Thomas, much less any




        41 Thomas testified that he parked the truck on Parcel B in August 2010.
        42 Ryser's amended complaint, filed on February 14, 2004, alleged the following incidents
of trespass specifically against Thomas:

        On information and belief, defendant Thomas Ernest and a group of unknown
        others entered the Ryser property without plaintiffs permission, threw a party, left
        garbage and trash around the property, and shot fireworks at the plaintiff's home
        on the Ryser property.



        On another occasion in 2010, plaintiff saw defendant Thomas Ernest in his yard.
        Plaintifftold defendant Thomas Ernest to leave, and he refused to leave. Mr.
        Ernest said he was on the phone with a judge who was allowing him to be on the
        Ryser property without plaintiff's permission.
        In Ryser's motion for additur or, in the alternative, a new trial, he did not discuss the
trespass claim against Thomas.
         43 In Ryser's motion for judgment notwithstanding the verdict and an award ofattorney
fees, Ryser argued that "[t]he trespass against Thomas Ernest was clearly based on his actions
in placing a rock and glass on Mr. Ryser's doorstep." No such contention was argued to the jury.

                                                -26-
No. 72532-7-1/27



argument as to what the particular wrongful act was or what the proper measure

of damages had been established to be.

       In light of the evidence, and the decision of Ryser's counsel not to address

the claim in any way in closing argument, it reasonably appears that the jury

found that Thomas committed an act or acts of trespass (either with the parked

truck, by rocks and glass, or by leaving firework debris on the driveway), but that

Ryser did not establish either that he was proximately caused damage by the act
or acts or did not prove how damages could be quantified. Because the jury's

intent can be ascertained based on the evidence presented, the instructions

given, and the content of closing argument, we must give effect to the jury's
"zero" verdict on Ryser's trespass claim against Thomas Ernest.

       Because we conclude that the jury's "zero" answer to question five is

consistent with its answer to question two, we affirm the trial court's denial of the

motions for additur or a new trial on this claim. There was no error.

                                               IV


       Finally, Ryser contends that the trial court erred by denying his motion for
an award of attorney fees and costs pursuant to RCW 4.24.630(1 ).44 Ryser also
requests attorney fees on appeal pursuant to RAP 18.1(a). Because Ryser was


       44 RCW 4.24.630(1) provides, in pertinent part:

       Damages recoverable under this section include, but are not limited to, damages
       for the market value of the property removed or injured, and for injury to the land,
       including the costsofrestoration. In addition, the [trespasser] is liable for
       reimbursing the injured party for the party's reasonable costs, including but not
       limited to investigative costs and reasonable attorneys' fees and other litigation-
       related costs.



                                                27-
No. 72532-7-1/28



not the prevailing party on his trespass claims, he was not and is not entitled to

recover an award of attorney fees or costs pursuant to either the statute or the

rule.


        Affirmed.




We concur:




   1Ac key i -J                                   &XfT.




                                         28